Name: Commission Regulation (EC) No 1325/96 of 9 July 1996 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the Community
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  trade;  plant product;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31996R1325Commission Regulation (EC) No 1325/96 of 9 July 1996 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the Community Official Journal L 171 , 10/07/1996 P. 0005 - 0006COMMISSION REGULATION (EC) No 1325/96 of 9 July 1996 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof,Whereas the common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands are laid down in Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4);Whereas in order to apply Article 2 of Regulation (EEC) No 1601/92 the forecast supply balance for the Canary Islands should be established for rice sector products; whereas that balance must allow the total amount fixed to be revised during the budget year in response to the requirements of that region;Whereas in order to apply Article 3 (2) of Regulation (EEC) No 1601/92, provision should be made for the adjustment of aid granted for the supply of rice sector products coming from the Community market in order to prevent, in particular before the harvest, the conclusion of supply contracts eligible for aid for the new marketing year, and in order to take account of the practices pertaining in the sector; whereas this adjustment must be made on the basis of the difference between the buying-in intervention prices valid in the month of the application for the aid certificate and in the month of drawing of the certificate respectively;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 In application of Article 2 of Regulation (EEC) No 1601/92, the forecast balance quantities in the rice sector benefiting from the exemption from import duty on products coming from third countries or benefiting from Community aid shall be as set out in the Annex hereto.Article 2 For the application of Article 3 (2) of Regulation (EEC) No 1601/92, the amount of aid shall be adjusted on the basis of the level of the monthly increases applicable to the intervention price and, where appropriate, on differences in that price for different stages of processing, using the applicable conversion rate.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 296, 17. 11. 1994, p. 23.(4) OJ No L 304, 29. 11. 1994, p. 18.ANNEX SUPPLY BALANCE FOR RICE FOR THE CANARY ISLANDS FOR THE MARKETING PERIOD 1 JULY 1996 TO 30 JUNE 1997 >TABLE>